
	

113 HR 2165 IH: Ensuring Quality Health Care for All Americans Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2165
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Heck of Nevada
			 (for himself and Mr. Fitzpatrick)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Education and the
			 Workforce, Ways and
			 Means, and the
			 Judiciary, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Public Health Service Act to provide
		  individual and group market reforms to protect health insurance consumers, to
		  make such reforms and protections contingent on the enactment of legislation
		  repealing the Patient Protection and Affordable Care Act, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Ensuring Quality Health Care
			 for All Americans Act of 2013.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Effective date contingent on repeal of
				PPACA.
					Sec. 3. Prohibiting discrimination based on health
				status.
					Sec. 4. Guaranteed renewability of coverage.
					Sec. 5. Prohibition of preexisting condition exclusions and
				other discrimination based on health status.
					Sec. 6. No lifetime or annual limits.
					Sec. 7. Prohibition on rescissions.
					Sec. 8. Extension of dependent coverage.
					Sec. 9. Application of group market reforms to ERISA and the
				Internal Revenue Code of 1986.
					Sec. 10. Catastrophic plan.
					Sec. 11. Grants for health insurance risk adjustment
				mechanisms.
					Sec. 12. Liability protections for health care
				providers.
				
			2.Effective date
			 contingent on repeal of PPACA
			(a)In
			 generalThis Act and the amendments made by this Act shall take
			 effect upon the enactment of PPACA repeal legislation described in subsection
			 (b) and this Act and the amendments made by this Act shall have no force or
			 effect if such PPACA repeal legislation is not enacted.
			(b)PPACA repeal
			 legislation describedFor
			 purposes of subsection (a), PPACA repeal legislation described in this
			 subsection is legislation that—
				(1)repeals Public Law
			 111–148, and restores or revives the provisions of law amended or repealed,
			 respectively, by such Act as if such Act had not been enacted and without
			 further amendment to such provisions of law; and
				(2)repeals title I
			 and subtitle B of title II of the Health Care and Education Reconciliation Act
			 of 2010 (Public Law 111–152), and restores or revives the provisions of law
			 amended or repealed, respectively, by such title or subtitle, respectively, as
			 if such title and subtitle had not been enacted and without further amendment
			 to such provisions of law.
				3.Prohibiting
			 discrimination based on health status
			(a)Group
			 marketSubpart 3 of part A of
			 title XXVII of the Public Health Service Act is amended by striking section
			 2711 of such Act (42 U.S.C. 300gg–11) and inserting the following:
				
					2711.Guaranteed
				availability of coverage
						(a)Guaranteed
				issuance of coverage in the group market
							(1)In
				generalSubject to
				subsections (b) through (e), each health insurance issuer that offers health
				insurance coverage in the group market in a State shall accept every employer
				and every individual in a group in the State that applies for such
				coverage.
							(2)Special rule for
				associationsAn association
				shall be treated as an employer for purposes of this section if such
				association seeks to provide group health insurance coverage to not less than
				200 qualified individuals.
							(b)Enrollment
							(1)RestrictionA
				health insurance issuer described in subsection (a) may restrict enrollment in
				coverage described in such subsection to open or special enrollment
				periods.
							(2)EstablishmentA
				health insurance issuer described in subsection (a) shall, in accordance with
				the regulations promulgated under paragraph (3), establish special enrollment
				periods for qualifying events (as such term is defined in section 603 of the
				Employee Retirement Income Security Act of 1974).
							(3)Special rules
				for associations
								(A)Qualifying
				eventsFor purposes of
				applying
				paragraph (2) to an
				association—
									(i)the term
				covered employee in section 603 of the Employee Retirement Income
				Security Act of 1974 shall include a qualified individual (as such term is
				defined in section 2701(d)(2)(D));
									(ii)the term
				employer shall include an association (as such term is defined in
				section 2701(d)(2)(A)); and
									(iii)the term
				termination (other than by reason of such employee's gross misconduct),
				or reduction of hours, of the covered employee's employment shall
				include the termination of membership to the association.
									(B)EnrollmentWith respect to health insurance coverage
				provided to an association under
				subsection (a)(2), a health insurance
				issuer shall permit a qualified individual who is eligible, but not enrolled
				(or a dependent of such individual if the dependent is eligible, but not
				enrolled) for such coverage to enroll for coverage under the terms of such
				coverage when any one of the following events occur:
									(i)New members and
				employeesA qualified
				individual, and any dependent of such individual, may enroll during the 30-day
				period following the end of the period described under section 2701(d)(2)(D)
				that applies to such individual.
									(ii)Annual
				enrollmentA qualified individual, and any dependent of such
				individual, may enroll during the annual enrollment period established under
				the terms of the coverage
									(C)Termination of
				enrollmentWith respect to group health insurance coverage
				provided by an association, a qualified individual or dependent who terminates
				enrollment in such coverage may only re-enroll in such coverage during the
				annual enrollment period described under
				subparagraph (B)(ii).
								(D)DefinitionsFor purposes of this section, the terms
				association and qualified individual have the meaning
				given such terms in section 2701(d)(2).
								(4)RegulationsThe
				Secretary shall promulgate regulations with respect to enrollment periods under
				this subsection.
							(c)Special Rules
				for Network Plans
							(1)In
				generalIn the case of a health insurance issuer that offers
				health insurance coverage in the group market in a State through a network
				plan, the issuer may—
								(A)limit the
				employers that may apply for such coverage to those with eligible individuals
				who live, work, or reside in the service area for such network plan; and
								(B)within the service
				area of such plan, deny such coverage to such employers if the issuer has
				demonstrated, if required, to the applicable State authority that—
									(i)it
				will not have the capacity to deliver services adequately to enrollees of any
				additional groups because of its obligations to existing group contract holders
				and enrollees; and
									(ii)it is applying
				this paragraph uniformly to all employers without regard to—
										(I)the claims
				experience of those employers and their employees (and their dependents);
				or
										(II)any
				health-status-related factor relating to such employees and dependents.
										(2)180-day
				suspension upon denial of coverageAn issuer, upon denying health
				insurance coverage in any service area in accordance with
				paragraph (1)(B), may not offer
				coverage in the group market within such service area for a period of 180 days
				after the date such coverage is denied.
							(d)Application of
				Financial Capacity Limits
							(1)In
				generalA health insurance issuer may deny health insurance
				coverage in the group if the issuer has demonstrated, if required, to the
				applicable State authority that—
								(A)it does not have
				the financial reserves necessary to underwrite additional coverage; and
								(B)it is applying
				this paragraph uniformly to all employers and individuals in the group market
				in the State—
									(i)in
				a manner that is consistent with applicable State law; and
									(ii)without regard
				to—
										(I)the claims
				experience of those individuals, employers, and their employees (and their
				dependents); or
										(II)any
				health-status-related factor relating to such individuals, employees, and
				dependents.
										(2)180-day
				suspension upon denial of coverageA health insurance issuer upon
				denying health insurance coverage in connection with group health plans in
				accordance with paragraph (1) in a State may not offer coverage in connection
				with group health plans in the group market in the State for a period of 180
				days after the date such coverage is denied or until the issuer has
				demonstrated to the applicable State authority, if required under applicable
				State law, that the issuer has sufficient financial reserves to underwrite
				additional coverage, whichever is later. An applicable State authority may
				provide for the application of this subsection on a service-area-specific
				basis.
							.
			(b)Individual
			 marketSubpart 1 of part B of
			 title XXVII of the Public Health Service Act is amended by striking section
			 2741 of such Act (42 U.S.C. 300gg–41) and inserting the following:
				
					2741.Guaranteed
				availability of coverageThe
				provisions of section 2711 (other than subsection (a)(2) and subsection (b)(3))
				shall apply to health insurance coverage offered to individuals by a health
				insurance issuer in the individual market in the same manner as such provisions
				apply to health insurance coverage offered to employers by a health insurance
				issuer in connection with health insurance coverage in the group market. For
				purposes of this section, the Secretary shall treat any reference of the word
				employer in such section as a reference to the term
				individual.
					.
			4.Guaranteed
			 renewability of coverageSection 2712 of the Public Health Service
			 Act (42 U.S.C. 300gg–12) is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 , including coverage offered before in connection with a
			 group health plan; and
				(B)by inserting
			 employer or other before plan sponsor of the
			 plan;
				(2)in subsection (b)—
				(A)in the matter
			 before paragraph (1), by striking health insurance coverage in
			 connection with a group health plan in the small or large group market
			 and insert such health insurance coverage; and
				(B)in paragraph (6)
			 by striking  one or more bona fide associations and inserting
			 one or more associations (as such term is defined in section
			 2701(d)(2)(A));
				(3)in subsection
			 (c)(1)(B), by striking to a group health plan;
			(4)in subsection (d)—
				(A)in matter before
			 paragraph (1), by striking to a group health plan; and
				(B)in paragraph (2),
			 by striking bona fide associations and inserting
			 associations (as such term is defined in section 2701(d)(2)(A));
			 and
				(5)in subsection (e),
			 by inserting (as such term is defined in section 2701(d)(2)(A))
			 after one or more associations.
			5.Prohibition of
			 preexisting condition exclusions and other discrimination based on health
			 status
			(a)Group
			 marketSubpart 1 of part A of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is
			 amended by striking section 2701 and inserting the following:
				
					2701.Prohibition of
				preexisting condition exclusions and other discrimination based on health
				status
						(a)In
				GeneralA group health plan or a health insurance issuer offering
				group health insurance coverage may not impose any preexisting condition
				exclusion with respect to such plan or coverage.
						(b)DefinitionsFor
				purposes of this part:
							(1)Preexisting
				condition exclusion
								(A)In
				generalThe term preexisting condition exclusion
				means, with respect to a group health plan or health insurance coverage, a
				limitation or exclusion of benefits relating to a condition based on the fact
				that the condition was present before the date of enrollment in such plan or
				for such coverage, whether or not any medical advice, diagnosis, care, or
				treatment was recommended or received before such date.
								(B)Treatment of
				genetic informationGenetic information shall not be treated as a
				preexisting condition in the absence of a diagnosis of the condition related to
				such information.
								(2)Date of
				enrollmentThe term date of enrollment means, with
				respect to an individual covered under a group health plan or health insurance
				coverage, the date of enrollment of the individual in the plan or coverage or,
				if earlier, the first day of the waiting period for such enrollment.
							(3)Waiting
				periodThe term waiting period means, with respect
				to a group health plan and an individual who is a potential participant or
				beneficiary in the plan, the period that must pass with respect to the
				individual before the individual is eligible to be covered for benefits under
				the terms of the plan.
							(c)Special
				Enrollment Periods
							(1)Individuals
				losing other coverageA group health plan, and a health insurance
				issuer offering group health insurance coverage in connection with a group
				health plan, shall permit an employee who is eligible, but not enrolled, for
				coverage under the terms of the plan (or a dependent of such an employee if the
				dependent is eligible, but not enrolled, for coverage under such terms) to
				enroll for coverage under the terms of the plan if each of the following
				conditions is met:
								(A)The employee or
				dependent was covered under a group health plan or had health insurance
				coverage at the time coverage was previously offered to the employee or
				dependent.
								(B)The employee
				stated in writing at such time that coverage under a group health plan or
				health insurance coverage was the reason for declining enrollment, but only if
				the plan sponsor or issuer (if applicable) required such a statement at such
				time and provided the employee with notice of such requirement (and the
				consequences of such requirement) at such time.
								(C)The employee's or
				dependent's coverage described in subparagraph (A)—
									(i)was under a COBRA
				continuation provision and the coverage under such provision was exhausted;
				or
									(ii)was not under
				such a provision and either the coverage was terminated as a result of loss of
				eligibility for the coverage (including as a result of legal separation,
				divorce, death, termination of employment, or reduction in the number of hours
				of employment) or employer contributions toward such coverage were
				terminated.
									(D)Under the terms of
				the plan, the employee requests such enrollment not later than 30 days after
				the date of exhaustion of coverage described in subparagraph (C)(i) or
				termination of coverage or employer contribution described in subparagraph
				(C)(ii).
								(2)For dependent
				beneficiaries
								(A)In
				generalIf—
									(i)a
				group health plan makes coverage available with respect to a dependent of an
				individual;
									(ii)the individual is
				a participant under the plan (or has met any waiting period applicable to
				becoming a participant under the plan and is eligible to be enrolled under the
				plan but for a failure to enroll during a previous enrollment period);
				and
									(iii)a person becomes
				such a dependent of the individual through marriage, birth, or adoption or
				placement for adoption,
									the
				group health plan shall provide for a dependent special enrollment period
				described in subparagraph (B) during which the person (or, if not otherwise
				enrolled, the individual) may be enrolled under the plan as a dependent of the
				individual, and in the case of the birth or adoption of a child, the spouse of
				the individual may be enrolled as a dependent of the individual if such spouse
				is otherwise eligible for coverage.(B)Dependent
				special enrollment periodA dependent special enrollment period
				under this subparagraph shall be a period of not less than 30 days and shall
				begin on the later of—
									(i)the date dependent
				coverage is made available; or
									(ii)the date of the
				marriage, birth, or adoption or placement for adoption (as the case may be)
				described in subparagraph (A)(iii).
									(C)No waiting
				periodIf an individual seeks to enroll a dependent during the
				first 30 days of such a dependent special enrollment period, the coverage of
				the dependent shall become effective—
									(i)in
				the case of marriage, not later than the first day of the first month beginning
				after the date the completed request for enrollment is received;
									(ii)in the case of a
				dependent's birth, as of the date of such birth; or
									(iii)in the case of a
				dependent's adoption or placement for adoption, the date of such adoption or
				placement for adoption.
									(3)Special rules
				for application in case of Medicaid and chip
								(A)In
				generalA group health plan, and a health insurance issuer
				offering group health insurance coverage in connection with a group health
				plan, shall permit an employee who is eligible, but not enrolled, for coverage
				under the terms of the plan (or a dependent of such an employee if the
				dependent is eligible, but not enrolled, for coverage under such terms) to
				enroll for coverage under the terms of the plan or coverage if either of the
				following conditions is met:
									(i)Termination of
				medicaid or chip coverageThe employee or dependent is covered
				under a Medicaid plan under title XIX of the Social Security Act or under a
				State child health plan under title XXI of such Act and coverage of the
				employee or dependent under such a plan is terminated as a result of loss of
				eligibility for such coverage and the employee requests coverage under the
				group health plan (or health insurance coverage) not later than 60 days after
				the date of termination of such coverage.
									(ii)Eligibility for
				employment assistance under medicaid or chipThe employee or
				dependent becomes eligible for assistance, with respect to coverage under the
				group health plan or health insurance coverage, under such Medicaid plan or
				State child health plan (including under any waiver or demonstration project
				conducted under or in relation to such a plan), if the employee requests
				coverage under the group health plan or health insurance coverage not later
				than 60 days after the date the employee or dependent is determined to be
				eligible for such assistance.
									(B)Coordination
				with medicaid and chip
									(i)Outreach to
				employees regarding availability of medicaid and chip coverage
										(I)In
				generalEach employer that maintains a group health plan in a
				State that provides medical assistance under a State Medicaid plan under title
				XIX of the Social Security Act, or child health assistance under a State child
				health plan under title XXI of such Act, in the form of premium assistance for
				the purchase of coverage under a group health plan, shall provide to each
				employee a written notice informing the employee of potential opportunities
				then currently available in the State in which the employee resides for premium
				assistance under such plans for health coverage of the employee or the
				employee's dependents. For purposes of compliance with this subclause, the
				employer may use any State-specific model notice developed in accordance with
				section 701(f)(3)(B)(i)(II) of the Employee Retirement Income Security Act of
				1974 (29 U.S.C. 1181(f)(3)(B)(i)(II)).
										(II)Option to
				provide concurrent with provision of plan materials to
				employeeAn employer may provide the model notice applicable to
				the State in which an employee resides concurrent with the furnishing of
				materials notifying the employee of health plan eligibility, concurrent with
				materials provided to the employee in connection with an open season or
				election process conducted under the plan, or concurrent with the furnishing of
				the summary plan description as provided in section 104(b) of the Employee
				Retirement Income Security Act of 1974.
										(ii)Disclosure
				about group health plan benefits to States for medicaid- and CHIP-eligible
				individualsIn the case of an enrollee in a group health plan who
				is covered under a Medicaid plan of a State under title XIX of the Social
				Security Act or under a State child health plan under title XXI of such Act,
				the plan administrator of the group health plan shall disclose to the State,
				upon request, information about the benefits available under the group health
				plan in sufficient specificity, as determined under regulations of the
				Secretary of Health and Human Services in consultation with the Secretary that
				require use of the model coverage coordination disclosure form developed under
				section 311(b)(1)(C) of the Children's Health Insurance Reauthorization Act of
				2009, so as to permit the State to establish (under paragraph (2)(B), (3), or
				(10) of section 2105(c) of the Social Security Act or otherwise) the cost
				effectiveness of the State providing medical or child health assistance through
				premium assistance for the purchase of coverage under such group health plan
				and in order for the State to provide supplemental benefits required under
				paragraph (10)(E) of such section or other authority.
									(d)Application to
				association plans
							(1)In
				generalA group health plan or health insurance issuer that
				provides coverage to an association as required under section 2711(a)(2) shall
				accept every qualified individual that the association seeks health insurance
				coverage for, without regard to the health status of such individual.
							(2)Definitions
				related to associationsFor purposes of this subsection:
								(A)AssociationThe
				term association means an association that—
									(i)has a constitution
				and bylaws;
									(ii)is determined by
				the Secretary to be an association which is operating in good faith for a
				primary purpose other than that of obtaining insurance; and
									(iii)has been in
				existence for a period of at least 5 years.
									(B)DependentThe
				term dependent, with respect to a qualified individual, has the
				meaning given such term in section 2714, with respect to a policy
				holder.
								(C)Qualified
				actuaryThe term qualified actuary means a member in
				good standing of the American Academy of Actuaries, or a successor organization
				approved by the Secretary.
								(D)Qualified
				individualsThe term
				qualified individual means, with respect to an association, an
				individual who meets any of the following:
									(i)A member of the
				association who has been such a member for a period of at least 30 days.
									(ii)An employee of
				such member who has been employed by such member for a period of at least 30
				days.
									(iii)An employee of
				the association who has been employed by the association for a period of at
				least 30
				days.
									.
			(b)Individual
			 marketSubpart 1 of part B of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is
			 amended by adding at the end the following:
				
					2746.Prohibition of
				preexisting condition exclusions or other discrimination based on health
				statusThe provisions of
				section 2701 (other than subparagraphs (A)(ii) and (B) of subsection (c)(3))
				shall apply to health insurance coverage offered to individuals by a health
				insurance issuer in the individual market in the same manner as it applies to
				health insurance coverage offered by a health insurance issuer in the group
				market.
					.
			6.No
			 lifetime or annual limits
			(a)Group
			 marketSubpart 2 of part A of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg–4 et seq.) is
			 amended by adding at the end the following:
				
					2708.No lifetime or
				annual limits
						(a)In
				generalA group health plan and a health insurance issuer
				offering group health insurance coverage may not establish—
							(1)lifetime limits on
				the dollar value of benefits for any participant or beneficiary; or
							(2)unreasonable annual limits (within the
				meaning of section 223 of the Internal Revenue Code of 1986) on the dollar
				value of benefits for any participant or beneficiary.
							(b)Per Beneficiary
				LimitsA group health plan or
				health insurance coverage may not place annual or lifetime per beneficiary
				limits on specific covered benefits unless such limits are otherwise permitted
				under Federal or State
				law.
						.
			(b)Individual
			 marketSubpart 2 of part B of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg–51 et seq.) is
			 amended by adding at the end the following:
				
					2754.No lifetime or
				annual limitsThe provisions
				of section 2708 shall apply to health insurance coverage offered to individuals
				by a health insurance issuer in the individual market in the same manner as it
				applies to health insurance coverage offered by a health insurance issuer in
				the group
				market.
					.
			7.Prohibition on
			 rescissions
			(a)Group
			 marketSubpart 1 of part A of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is
			 amended by adding at the end the following:
				
					2703.Prohibition on
				rescissionsA group health
				plan and a health insurance issuer offering group health insurance coverage
				shall not rescind such plan or coverage with respect to an enrollee once the
				enrollee is covered under such plan or coverage involved, except that this
				section shall not apply to a covered individual who has performed an act or
				practice that constitutes fraud or makes an intentional misrepresentation of
				material fact as prohibited by the terms of the plan or coverage. Such plan or
				coverage may not be cancelled except with prior notice to the enrollee, and
				only as permitted under section
				2712(b).
					.
			(b)Individual
			 marketSubpart 1 of part B of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is
			 amended by adding at the end the following:
				
					2747.Prohibition on
				rescissionsThe provisions of
				section 2703 shall apply to health insurance coverage offered to individuals by
				a health insurance issuer in the individual market in the same manner as it
				applies to health insurance coverage offered by a health insurance issuer in
				the group
				market.
					.
			8.Extension of
			 dependent coverage
			(a)Group
			 market
				(1)In
			 generalSubpart 1 of part A
			 of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is
			 amended by adding at the end:
					
						2703A.Extension of
				dependent coverage
							(a)In
				GeneralA group health plan and a health insurance issuer
				offering group health insurance coverage that provides dependent coverage of
				children shall continue to make such coverage available for such a dependent
				after such dependent turns 18 years of age until the first of the following
				events occurs:
								(1)The dependent
				turns 26 years of age.
								(2)The dependent
				marries.
								(3)Subject to
				subsection (c), the dependent no longer
				resides in the home of—
									(A)the policy holder
				through which such dependent is eligible for dependent coverage; or
									(B)in the case that
				the policy holder through which such dependent is eligible for dependent
				coverage provides such coverage subject to an order to provide child support,
				the dependent’s parent or legal guardian.
									(b)Exception for
				college studentsParagraph (3) of
				subsection (a) shall not apply to a
				dependent for any period of time during which such dependent is enrolled as a
				full-time student at a postsecondary educational institution (including an
				institution of higher education as defined in section 102 of the Higher
				Education Act of 1965).
							(c)LimitationNothing
				in this section shall require a plan or an issuer described in
				subsection (a) to make coverage
				available for a child of an individual receiving dependent coverage pursuant to
				this section.
							(d)Rule of
				ConstructionNothing in this section shall be construed to modify
				the definition of dependent as used in the Internal Revenue Code
				of 1986 with respect to the tax treatment of the cost of
				coverage.
							.
				(2)RegulationsThe
			 Secretary shall promulgate regulations to define the dependents to which
			 coverage shall be made available under section 2703A of the Public Health
			 Service Act, as added by paragraph (1).
				(b)Individual
			 marketSubpart 1 of part B of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is
			 amended by adding at the end the following:
				
					2748.Extension of
				dependent coverageThe
				provisions of section 2703A shall apply to health insurance coverage offered to
				individuals by a health insurance issuer in the individual market in the same
				manner as it applies to health insurance coverage offered by a health insurance
				issuer in the group
				market.
					.
			9.Application of
			 group market reforms to ERISA and the Internal Revenue Code of 1986
			(a)ERISA
				(1)In
			 generalSubpart A of title VII of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1181 et seq.) is amended—
					(A)by striking
			 sections 701 and 703; and
					(B)by inserting
			 before section 702 the following:
						
							701.Application of
				certain PHSA requirements
								(a)In
				generalSections 2701, 2703, 2703A, 2708, 2711, and 2712 of the
				Public Health Service Act shall apply to group health plans, and health
				insurance issuers providing health insurance coverage in connection with group
				health plans, as if included in this subpart.
								(b)ConflictTo
				the extent that any provision of this part conflicts with a provision of any
				section of the Public Health Service Act listed in
				subsection (a) with respect to group
				health plans, or health insurance issuers providing health insurance coverage
				in connection with group health plans, the provisions of such sections shall
				apply.
								.
					(2)Conforming
			 amendmentThe table of
			 contents in section 1 of such Act (29 U.S.C. 1001 note) is amended—
					(A)by striking the
			 item related to section 701 and inserting Sec. 701. Application of
			 certain PHSA requirements.; and
					(B)by striking the
			 item related to section 703.
					(b)Internal Revenue
			 Code of 1986Subchapter A of
			 chapter 100 of the Internal Revenue Code of 1986 (relating to group health plan
			 requirements) is amended—
				(1)by striking
			 sections 9801 and 9803; and
				(2)by inserting
			 before section 9802 the following:
					
						9801.Application of
				certain PHSA requirements
							(a)In
				generalSections 2701, 2703,
				2703A, 2708, 2711, and 2712 of the Public Health Service Act shall apply to
				group health plans, and health insurance issuers providing health insurance
				coverage in connection with group health plans, as if included in this
				subchapter.
							(b)ConflictTo the extent that any provision of this
				subchapter conflicts with a provision of any section of the Public Health
				Service Act listed in
				subsection (a) with respect to group
				health plans, or health insurance issuers providing health insurance coverage
				in connection with group health plans, the provisions of such sections shall
				apply.
							.
				10.Catastrophic
			 planSubpart 1 of part B of
			 title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is
			 amended by adding at the end the following:
			
				2749.Catastrophic
				plan
					(a)In
				generalEach health insurance
				issuer that offers health insurance coverage in the individual market in a
				State shall offer a catastrophic plan in such State in such market.
					(b)Coverage
				requirementsTo meet the
				requirements of this section, a catastrophic plan must provide for the
				essential health benefits, as defined by the Secretary under subsection
				(c).
					(c)Essential health
				benefitsThe Secretary shall
				define the essential health benefits, except that such benefits shall
				include—
						(1)coverage for at least three primary care
				visits during a plan year; and
						(2)at least the
				following general categories and the items and services covered within the
				categories:
							(A)Ambulatory patient
				services.
							(B)Emergency
				services.
							(C)Hospitalization.
							(D)Maternity and
				newborn care.
							(E)Mental health and
				substance use disorder services, including behavioral health treatment.
							(F)Prescription
				drugs.
							(G)Rehabilitative and
				habilitative services and devices.
							(H)Laboratory
				services.
							(I)Preventive and
				wellness services and chronic disease management.
							(J)Pediatric
				services, including oral and vision care.
							(d)Restriction to
				individual marketIf a health insurance issuer offers a health
				plan described in this section, the issuer may only offer the plan in the
				individual
				market.
					.
		11.Grants for
			 health insurance risk adjustment mechanisms
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall make grants to States for planning for the
			 establishment and implementation of health insurance risk adjustment
			 mechanisms.
			(b)Amount
				(1)In
			 generalThe Secretary shall determine the amount of a grant made
			 to a State under this section pursuant to a formula, issued by rule not later
			 than one year after the date of the enactment of the PPACA repeal legislation
			 described in section 2(b), that takes into account the number of high-risk
			 individuals in such State.
				(2)LimitationThe amount of a grant made to a State under
			 this section shall not exceed $1,000,000 for any fiscal year.
				(c)Use of
			 fundsThe grant funds made
			 available to a State under this section may only be used by a State for the
			 cost associated with planning for the establishment and implementation of
			 health insurance risk adjustment mechanisms. Such funds may not be used for
			 costs related to administering such mechanisms.
			(d)DefinitionsFor
			 purposes of this section:
				(1)High-risk
			 individualThe term
			 high-risk individual means an individual who—
					(A)is a citizen or
			 national of the United States or is lawfully present in the United
			 States;
					(B)has not been
			 covered under creditable coverage (as defined in section 2701(c)(1) of the
			 Public Health Service Act as in effect on March 22, 2010) during the previous
			 6-month period; and
					(C)has a preexisting
			 condition, as determined in a manner consistent with guidance issued by the
			 Secretary.
					(2)Health insurance
			 risk-adjustment mechanisms
					(A)In
			 generalWith respect to a State, the term health insurance
			 risk-adjustment mechanism shall be a mechanism that applies to—
						(i)all health
			 insurance issuers who offer health insurance coverage in such State; and
						(ii)all covered lives
			 for health insurance coverage offered in such State that is subject to the
			 requirements of section 2711 or section 2741 of the Public Health Service Act,
			 as added by section 3 of this Act.
						(B)Further
			 definitionWith respect to a State, any further definition of
			 such term shall be determined by the State insurance commissioner, acting in
			 cooperation with health insurance issuers who offer health insurance coverage
			 in such State.
					(3)StateThe
			 term State means each of the 50 States and the District of
			 Columbia.
				(e)Sunset
			 dateThe Secretary may not make any grants under
			 this section after the date that is 2 years after the date of the enactment of
			 the PPACA repeal legislation described in section 2(b).
			12.Liability protections
			 for health care providers
			(a)Health care
			 providers protectedThe
			 liability protections in subsection (c) shall apply in any civil action,
			 including an action before any court of any State, against a health care
			 provider, arising from health care goods or services that—
				(1)were provided by a health care provider in
			 a hospital to which the requirements of section 1867 of the Social Security Act
			 (42 U.S.C. 1395dd) apply; and
				(2)were provided only because they were
			 required under section 1867 of the Social Security Act (42 U.S.C.
			 1395dd).
				(b)Burden of
			 proofIn any proceeding under subsection (a), the burden of proof
			 shall be on the defendant to establish the elements in paragraphs (1) and (2)
			 of subsection (a).
			(c)Liability
			 protections
				(1)Cap on
			 noneconomic damagesThe amount of noneconomic damages, if
			 available, shall not exceed $250,000, regardless of the number of parties
			 against whom the action is brought with respect to the same injury. An award
			 for noneconomic damages in excess of $250,000 shall be reduced either before
			 entry of the order granting judgment, or by amendment of such order.
				(2)Installment
			 paymentsIf the award for damages exceeds $50,000, the defendant
			 may pay such damages in installments, as determined by the court.
				(3)Attorney
			 feesAny contingent fee for a party’s attorney shall not
			 exceed—
					(A)40 percent of the
			 portion of the award amount that does not exceed $50,000;
					(B)331/3
			 percent of the portion of the award amount that exceeds $50,000 but does not
			 exceed $100,000;
					(C)25 percent of the
			 portion of the award amount that exceeds $100,000 but does not exceed $600,000;
			 and
					(D)15 percent of the
			 portion of the award amount that exceeds $600,000.
					(4)Disclosure of
			 collateral source benefitsAny person bringing a civil action
			 described in subsection (a) shall, and any party may, disclose or introduce
			 evidence of collateral source benefits.
				(5)Preemption
					(A)In
			 generalThe provisions of this Act preempt, subject to
			 subparagraphs (B) and (C), State law to the extent that State law prevents the
			 application of any provisions of law established by or under this Act. The
			 provisions governing an action described in subsection (a) set forth in this
			 Act supersede chapter 171 of title 28, United States Code, to the extent that
			 such chapter—
						(i)provides for a
			 greater amount of damages or contingent fees, a longer period in which a health
			 care lawsuit may be commenced, or a reduced applicability or scope of periodic
			 payment of future damages, than provided in this Act; or
						(ii)prohibits the
			 introduction of evidence regarding collateral source benefits, or mandates or
			 permits subrogation or a lien on collateral source benefits.
						(B)Greater
			 protections preservedThis
			 Act shall not preempt or supersede any State or Federal law that imposes
			 greater procedural or substantive protections for health care providers from
			 liability, loss, or damages than those provided by this Act or create a cause
			 of action.
					(C)Rule of
			 constructionNo provision of
			 this Act shall be construed to preempt—
						(i)any State law (whether effective before,
			 on, or after the date of the enactment of this Act) that specifies a particular
			 monetary amount of compensatory or punitive damages (or the total amount of
			 damages) that may be awarded in an action described in subsection (a),
			 regardless of whether such monetary amount is greater or lesser than is
			 provided for under this Act; or
						(ii)any defense available to a party in an
			 action described in subsection (a) under any other provision of State or
			 Federal law.
						(6)Definitions
					(A)Collateral
			 source benefitsAs used in this section, the term
			 collateral source benefits means any amount paid or reasonably
			 likely to be paid in the future to or on behalf of the claimant, or any
			 service, product, or other benefit provided or reasonably likely to be provided
			 in the future to or on behalf of the claimant, as a result of the personal
			 harm, pursuant to—
						(i)any
			 State or Federal health, sickness, income-disability, accident, or workers’
			 compensation law;
						(ii)any
			 health, sickness, income-disability, or accident insurance that provides health
			 benefits or income-disability coverage;
						(iii)any contract or
			 agreement of any group, organization, partnership, or corporation to provide,
			 pay for, or reimburse the cost of medical, hospital, dental, or
			 income-disability benefits; and
						(iv)any
			 other publicly or privately funded program.
						(B)Noneconomic
			 damagesAs used in this section, the term noneconomic
			 damages means damages for physical and emotional pain, suffering,
			 inconvenience, physical impairment, mental anguish, disfigurement, loss of
			 enjoyment of life, loss of society and companionship, loss of consortium (other
			 than loss of domestic service), hedonic damages, injury to reputation, and all
			 other nonpecuniary losses of any kind or nature.
					(C)Health care
			 providerAs used in this section, the term health care
			 provider means any person or entity required by State or Federal laws or
			 regulations to be licensed, registered, or certified to provide health care
			 services, and being either so licensed, registered, or certified, or exempted
			 from such requirement by other statute.
					(D)Health care
			 goods or servicesAs used in
			 this section, the term health care goods or services means any
			 goods or services provided by a health care organization, provider, or by any
			 individual working under the supervision of a health care provider, that
			 relates to the diagnosis, prevention, or treatment of any human disease or
			 impairment, or the assessment or care of the health of human beings.
					
